DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments/Arguments filed 12/13/2021
The Amendments generally place the claims in clearer form. Combined with the Examiner’s Amendment below, all informalities are corrected such that the previous objections/112 rejections are withdrawn.
The Amendments do not significantly change the scope of the claims, and therefore the claims remain allowed over prior art as set forth in the previous Office Action. Furthermore, supplemental analysis regarding new prior art Moon (US 6086045) is described in the new reasons for allowance below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in communications with Elwood Haynes on 2/1/2021.

The specification has been amended as follows: 
Page 13, lines 11-13: "For example, a rod 21 attached to at least one cam 14
The claims have been amended as follows: 
16. A valve for pressurized fluid comprising:  
a body housing a fluid circuit having an upstream end configured to be placed in communication with a reserve of pressurized fluid and a downstream end configured to be placed in communication with a user of fluid, the circuit comprising a collection of valve shutter(s) comprising at least one shutoff valve shutter allowing the circuit to be closed or opened;
a member for manually controlling the collection of valve shutter(s), the control member being mounted with the ability to move on the body between a rest position in which the collection of valve shutter(s) in the circuit are closed and an active position in which the control member actuates the collection of valve shutter(s) such that the circuit is open with a first bore section; and
a mechanism for locking the control member in the rest position, the locking mechanism comprising a manual actuator mounted with the ability to move on the body between a locked first position that locks the control member thereby preventing movement from the rest position toward the active positionwherein in the unlocked second position, the actuator positions
wherein the control member isis, and 
 
23. The valve as claimed claim 16, wherein the at least one shutoff valve shutterfirst and second shutofffirst and secondshutoff valve shutters being controlled by the control member and by the actuator, respectively.
 
24. The valve as claimed in claim 23, wherein the first and second shutoff
 
25. The valve as claimed in claim 24, wherein the first and second

Allowable Subject Matter
Claims 16-17, 20-27, and 30 are allowed. The reasons for allowance set forth in the previous Office Action are upheld, in addition to new supplemental reasons with regards to Moon (US 6086045) below:
	Regarding claim 16, Moon is silent regarding at least “wherein in the unlocked second position, the actuator positions the collection of valve shutter(s) such that the circuit is open to a second bore section” in the context of the claim. 
Moon (FIGs 2-3D) only has one bore section between 32, 33, and the secondary cam lever “actuator” 20 does not independently (nor directly cause) position the valve 41 (nor act on the control rod ). Instead, actuator 20 acts as an on/off locking support and fulcrum for main lever 10. 

In light of the above, Moon subsequently does not read on claims 17, 20-27, and 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.